United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.G., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
INTELLIGENCE AGENCY, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Stephen Scavuzzo, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-30
Issued: May 15, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 11, 2011 appellant, through his attorney, filed a timely appeal from a June 9,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has permanent impairment to a scheduled member or
function of the body entitling him to a schedule award under 5 U.S.C. § 8107.
FACTUAL HISTORY
On November 4, 2004 appellant, then a 55-year-old senior program manager, filed a
traumatic injury claim (Form CA-1) alleging that he sustained injury as a result of a motor
1

5 U.S.C. § 8101 et seq.

vehicle accident on October 19, 2004. The reverse of the claim form indicated that he was off
work from October 19 through 24, 2004. By letter dated November 9, 2004, OWCP accepted
the claim for spinal cord concussive syndrome. A March 8, 2010 statement of accepted facts
reported that the accepted conditions were spinal cord injury and radiculopathy.
On November 13, 2008 appellant claimed a schedule award. He submitted an attending
physician’s report from Dr. Martin Jones, an osteopath, which stated that appellant had persistent
myofascial pain, paresthesias and headaches. Dr. Jones checked a box “yes” that the conditions
found were employment related.
OWCP prepared a statement of accepted facts and referred appellant to Dr. Jahan Joubin,
a Board-certified orthopedic surgeon, for an opinion as to permanent impairment under the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides). In a report dated March 29, 2010, Dr. Joubin reviewed a history
of injury and results on examination. He noted that appellant was referred for cervical x-rays.
By report received on May 10, 2010, Dr. Joubin diagnosed left median nerve compression and
ulnar nerve neuropathy. He stated that appellant did not have any permanent impairment.
The case was referred to an OWCP medical adviser for review. In a report dated May 21,
2010, the medical adviser recommended that appellant be referred for an electromyogram
(EMG) and nerve conduction studies (NCS) to confirm the diagnoses and properly establish a
permanent impairment rating. Appellant was referred for a second opinion examination by
Dr. Kevin Hanley, a Board-certified orthopedic surgeon, and to Dr. Salim Mansoor, a physiatrist,
for NCS and EMG testing.
In a report dated July 8, 2010, Dr. Hanley provided a history and results on examination.
He diagnosed evidence by history of cervical injury causing transient paraparesis of the left side
and EMG evidence (March 25, 2005) of radiculopathy in the left upper extremity. Dr. Hanley
found that the only objective finding in the medical record was a positive electrodiagnostic study
suggesting some lower cervical radiculopathy and the A.M.A., Guides required that a specific
peripheral nerve be identified. He stated that this would be difficult to do because the tingling
involved all of the fingers, which means that at least two peripheral nerves are involved and the
motor examination does not disclose any significant weakness in a fashion that would identify a
single nerve. Dr. Hanley stated that the current findings were “soft” and could not serve as a
firm basis of objective abnormality. As to permanent impairment, he found no ratable permanent
impairment under the A.M.A., Guides.
By report dated August 8, 2010, Dr. Mansoor provided a history, results on examination
and discussed EMG and NCS results. He diagnosed “left ulnar neurapraxia, no sign of
denervation, the lesion is at the elbow” and EMG of the left arm and left cervical paraspinals did
not reveal motor root compression.
In a report dated October 14, 2010, Dr. Hanley advised that he had reviewed the current
electrodiagnostic studies. He noted that the diagnosis of neurapraxia of the ulnar nerve at the
elbow was not an accepted condition nor did the record suggest that it was a consequence of the
employment injury. Dr. Hanley concluded, “It is still my belief that we do not have signs of

2

radiculopathy, cannot isolate a single peripheral nerve as a source of symptomatology and
therefore my feeling on [zero percent] impairment remain unchanged for [appellant].”
The case was referred to an OWCP medical adviser. In a report dated October 26, 2010,
the medical adviser opined that the left elbow neurapraxia would “in no way whatsoever” relate
to the accepted spinal cord injury and radiculopathy. He stated that this was a peripheral nerve
injury that does not relate to the spinal cord nerve roots. The medical adviser concluded that
appellant did not have a permanent impairment under the A.M.A., Guides.
By decision dated November 15, 2010, OWCP found that appellant was not entitled to a
schedule award under 5 U.S.C. § 8107. It found that the medical evidence was insufficient to
establish an employment-related permanent impairment.
Appellant requested a review of the written record by an OWCP hearing representative.
In a statement dated April 28, 2011, his representative argued that the medical evidence from the
attending physicians showed that left arm damage was causally related to the employment injury.
He argued that the medical adviser’s opinion was not rationalized and the opinion of Dr. Hanley
conflicted with the other physicians of record. On May 5, 2011 appellant submitted additional
medical evidence, including physical therapy reports and treatment records from his attending
physicians commencing in 2004. In a report dated March 20, 2009, Dr. Julie Sim, an internist,
stated that since a 2004 motor vehicle accident he had chronic neck pain, with intermittent
tingling in left hands and toes and headaches. In a report dated August 20, 2009, Dr. Paul
Millea, a family practitioner, stated that appellant was involved in a motor vehicle accident in
2003 and he had residual numbness and tingling in the fingertips and toes. He diagnosed
cervical radiculopathy. Dr. Sim completed an attending physician’s report (Form CA-20) dated
October 6, 2009, diagnosing chronic neck pain and left cervical radiculopathy. She checked a
box “yes” that the conditions were employment related.
By decision dated June 9, 2011, the hearing representative affirmed the November 15,
2010 OWCP decision. He found that the medical evidence was not sufficient to establish an
employment-related permanent impairment.
LEGAL PRECEDENT
Section 8107 provides that, if there is permanent disability involving the loss or loss of
use of a member or function of the body, the claimant is entitled to a schedule award for the
permanent impairment of the scheduled member or function.2 Neither FECA nor the regulations
specify the manner in which the percentage of impairment for a schedule award shall be
determined. For consistent results and to ensure equal justice for all claimants OWCP has

2

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).

3

adopted the A.M.A., Guides as the uniform standard applicable to all claimants.3 For schedule
awards after May 1, 2009, the impairment is evaluated under the sixth edition.4
For peripheral nerve impairments to the upper or lower extremities resulting from spinal
injuries, OWCP procedures indicate that the A.M.A., Guides Newsletter “Rating Spinal Nerve
Extremity Impairment Using the Sixth Edition” (July/August 2009) is to be applied.5
ANALYSIS
In the present case, OWCP accepted that appellant sustained a spinal cord injury and
radiculopathy as a result of a motor vehicle accident in the performance of duty on
October 19, 2004. The issue in the case is whether the evidence establishes a permanent
impairment to a schedule member or function of the body, causally related to the employment
injury, under the sixth edition of the A.M.A., Guides. The Board notes that appellant submitted
medical reports regarding treatment after the October 19, 2004 employment injury. But none of
these medical reports provide the basis for a schedule award pursuant to 5 U.S.C. § 8107. There
are no reports with a detailed description of a permanent impairment to a scheduled member,
such as the left arm, an opinion as to causal relationship with employment or any reference to the
A.M.A., Guides.
OWCP developed the medical evidence and referred appellant for second opinion
examinations and diagnostic studies. Dr. Joubin’s reports were of diminished probative value as
he did not provide any explanation for his opinion that appellant had no permanent impairment.
Appellant was then examined by both Dr. Hanley and Dr. Mansoor. The results of current EMG
and NCS studies were discussed by Dr. Mansoor, who provided a diagnosis of a left elbow
neurapraxia.
Dr. Hanley and an OWCP medical adviser opined that this diagnosis was not
employment related. Although appellant generally argues that the attending physicians’ reports
establish that all left arm conditions were related to the employment injury, none of the attending
physicians’ reports discussed a diagnosis of elbow neurapraxia or provided an opinion on causal
relationship with employment. If he believes that there are additional conditions that are
employment related, he may pursue the issue with OWCP. But the current issue before the
Board is a permanent impairment under the A.M.A., Guides.
With respect to a permanent impairment under the A.M.A., Guides, Dr. Hanley and the
medical adviser opined that there was no impairment under the A.M.A., Guides. But neither
physician referred to the A.M.A., Guides July/August 2009 Newsletter regarding spinal nerve
extremity impairments. OWCP procedures indicate that the Newsletter would be the appropriate
method of determining an upper extremity impairment in this case. The Newsletter provides a
3

A. George Lampo, 45 ECAB 441 (1994).

4

FECA Bulletin No. 09-03 (March 15, 2009).

5

See G.N. Docket No. 10-850 (issued November 12, 2010); see also Federal (FECA) Procedure Manual, Part
3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1, note 5 (January 2010). The Newsletter is included as
Exhibit 4.

4

specific method for determining impairments such as radiculopathy from a spinal nerve injury.
The Newsletter explains that “[i]n the [s]ixth [e]dition, impairment for radiculopathy is reflected
in the diagnosis-based impairment for the spinal region. In developing an alternative approach to
rating isolated radiculopathy, it is important to provide consistency in impairment ratings
between the chapters….” Dr. Hanley referred generally to peripheral nerve impairments under
the A.M.A., Guides and noted that he could not isolate a single nerve root as the cause of
appellant’s impairment. He did not discuss the July/August 2009 Newsletter, which explains
that radiculopathy is not isolated, but rather rated based upon the spinal region. The medical
adviser also failed to discuss the Newsletter.
When OWCP refers a claimant for a second opinion evaluation and the report does not
adequately address the relevant issues, OWCP should secure an appropriate report on the
relevant issues.6 The case will be remanded to OWCP to properly resolve the schedule award
issue in accord with its procedures. After such further development as OWCP deems necessary,
it should issue an appropriate decision.
CONCLUSION
The Board finds that the case requires further development of the medical evidence.

6

See Robert Kirby, 51 ECAB 474, 476 (2000); Mae Z. Hackett, 34 ECAB 1421 (1983); Richard W. Kinder, 32
ECAB 863 (1981).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 9, 2011 is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: May 15, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

